PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of				:
PESCOVITZ, ERIC FRANK 		:
Application No.:  15/558,852			:	DECISION ON PETITION
Filing Date:  September 15, 2017		:
Attorney Docket No.  UTW-212 



This is a decision on the petition under 37 CFR 1.137(a), filed March 31, 2022, to revive the above-named application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The application became abandoned for failure to timely file a proper reply to the Final Office action mailed July 10, 2019, which set a three (3) month shortened statutory period for reply. A three (3) month extensions of time pursuant to 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned by statute on January 10, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on January 10, 2020. The Office mailed out a Notice of Abandonment on November 03, 2020.

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath/declaration for the named inventor on April 24, 2020; (2) the petition fee set forth in 37 CFR 1.17(m) of $1,050.00; and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is restored to pending status.

The Office notes that a notice to withdraw from issue after the payment of the issue fee has been submitted and processed.  

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Risto Pribisich, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  
 
Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

This application is being referred to Technology Center Art Unit 3636 for further processing.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        







cc:	Risto Pribisich
	200 Public Sq., Suite 2300
	Cleveland, OH 44114